CONCURRING AND DISSENTING OPINION BY
POPOVICH, J.:
¶ 1 While I join the Majority’s analysis of the propriety of the photo array used by the police to identify Crork and its ultimate affirmance of Crork’s judgment of sentence, I cannot agree with its assessment of the issue of the suppression of the photograph of Crork’s tattoo.
¶ 2 At the outset, I begin with the observation that, in my view, the success or failure of Crork’s tattoo photo suppression issue would not have affected the outcome *592of this case. It is clear that the victim in this case identified Crork to the police from a photo array prior to her viewing of the photo of Crork’s tattoo.1 See N.T. Suppression hearing, 7/9/2007, at 15-16. As found by the Majority, the photo array presented to the victim by the police was not unduly suggestive. See Majority Op., at 590. Likewise, the jury found the victim’s in-court identification of Crork based upon the proper photo array credible and convicted Crork. This evidence, of itself, was sufficient to tie Crork to the robbery. Consequently, the victim’s identification of Crork via the single photograph of his tattoo was merely cumulative to the aforementioned properly-admitted identification testimony and evidence. Therefore, any prejudice resulting to Crork by virtue of the admission of the tattoo identification was, at best, harmless error and could not have contributed to the verdict entered against him. See, e.g., Commonwealth v. Passmore, 857 A.2d 697, 711 (Pa.Super.2004), appeal denied, 582 Pa. 673, 868 A.2d 1199 (2005) (erroneous admission of evidence is harmless error where evidence is merely cumulative to other substantially similar properly-admitted evidence). Accordingly, I join the Majority’s affirmation of Crork’s judgment of sentence.
¶ 3 However, I write separately to note my disagreement with the Majority’s quick characterization of the photo of Crork’s tattoo as a photo of an “inanimate object,” and its resulting application of Commonwealth v. Carter, 271 Pa.Super. 508, 414 A.2d 369 (1979), and Commonwealth v. Chmiel, 585 Pa. 547, 889 A.2d 501 (2005), in its analysis of Crork’s tattoo photo suppression issue.
¶ 4 As recited by the Majority, in the StovallfWade/Gilbert trilogy, the United States Supreme Court set forth its constitutional concerns regarding the suggestivity of police identification procedures. See Majority Op., at 588 (citing Chmiel, at 585-86, 889 A.2d at 523-24). Police identification procedures used to identify an accused that are unduly suggestive to or coercive of an eyewitness deny the accused the due process of law. Id., at 588 (citing Chmiel, at 585-86, 889 A.2d at 523-24).2 However, this rule does not apply when the police present inanimate physical evidence, such as clothing or a vehicle, to an eyewitness to identify the accused. Id., at 588 (citing Chmiel, at 585-86, 889 A.2d at 523-24).
¶ 5 Upon due reflection, I cannot, as does the Majority, classify a tattoo as an “inanimate object” and thereby apply Carter, Chmiel, and their progeny as an exception to Stovall in my consideration of this issue. It is true that the physical characteristics of persons in a lineup (including “voice lineups”) or photo array need not match the prime suspect with exactitude, but it is also evident that physical characteristics such as scars, adult vocal characteristics, prostheses, hair styles, and the presence of or absence of facial hair are to be considered and employed by the police in their formulation of an appropriate objective lineup or photo array. *593See, e.g., Commonwealth v. Fisher, 564 Pa. 505, 523, 769 A.2d 1116, 1126-27 (2001) (photo array not unduly suggestive where subjects exhibit similar characteristics and one photo does not stand out from others) (emphasis added); see also Commonwealth v. Turner, 287 Pa.Super. 201, 352 A.2d 68, 70-71 (1975) (for maximum fairness and best results, all participants in voice lineup should be of similar age, race, and build) (emphasis added). While one is not born with a tattoo, they are also not born with scars, adult vocal characteristics, prostheses, a hair style, facial hair, or any number of identifying markers that one acquires throughout the course of their life. Indeed, like scars, tattoos cannot be removed without surgery. Therefore, as each of the aforementioned identifying characteristics constitute vital parts of an individual that must factor into the formulation of an objective police lineup, I can find no basis for the Majority’s distinction between the aforementioned acquired physical characteristics and tattoos in its due process analysis.
¶ 6 Consequently, as I cannot join in the Majority’s utilization of the Carter/Chmiel “inanimate object” exception, I would find that, by its very nature, the displaying of a single photograph of a tattoo, like the displaying of a single facial photograph, would constitute an unduly suggestive identification procedure by the police. Cf. Simmons v. United States, 390 U.S. 377, 383, 88 S.Ct. 967, 19 L.Ed.2d 1247 (1968) (danger of misidentification increases where police show eyewitness only the picture of single individual that generally resembles person eyewitness saw committing crime).
¶ 7 Additionally, my research has uncovered only two appellate court cases from our sister jurisdictions of Missouri and Alabama that have considered the precise question before this Court, i.e., whether the identification of a tattoo is unduly suggestive if the identifying witness is shown only the picture of a tattoo on a suspect’s person. In State v. Newcomb, 934 S.W.2d 608 (Mo.Ct.App.1996), the Court of Appeals of Missouri held that the display of photographs of panther tattoos on a suspect’s arm to a victim-eyewitness was not unduly suggestive. Newcomb, 934 S.W.2d at 610. The Court reached this holding due to its conclusions that a “tattoo photo array” was “totally impracticable” under the circumstances and could lead to further suggestivity in the identification procedure if dissimilar tattoos were displayed to the victim-eyewitness. Id., 934 S.W.2d at 610. The Court also held that the hospitalization of the victim rendered the showing of the tattoo photographs to the victim-eyewitness the most reasonable procedure that could be employed by the police under the circumstances. Newcomb, 934 S.W.2d at 610. The Alabama Court of Criminal Appeals adopted the reasoning of Newcomb in Belisle v. State, — So.3d -, 2007 WL 625025 (Ala.Cr.App.2007), and held additionally that whatever error that could have accrued to the appellant was harmless, as the identifying eyewitness had an independent basis for identifying the appellant’s tattoo in court. Belisle, So.3d at -, 2007 WL 625025 at *29.
¶ 8 It is my belief that neither Newcomb nor Belisle provide much guidance in this Court’s resolution of Crork’s issue. First, my review of Newcomb and Belisle leads me to the conclusion that, in both cases, reversal on the basis of undue suggestivity was not warranted due to the certainty and accuracy of the eyewitness’ initial description of the tattoos to the police in both cases. See, e.g., Richardson, 500 A.2d at 1202 (even if initial identification procedure of police was unduly suggestive, identification may be sufficiently reliable based on, inter alia, certainty and accuracy of identification by eyewitness). Further, the *594essence of the Stovall/Wade/Gilbert trilogy and its progeny speaks to the principle that the minor burdens borne by the police in the process of reaching an objective identification process are generally outweighed by an accused’s right against an unduly suggestive identification. Cf. Turner, 352 A.2d at 70-71 (for maximum fairness and best results, all participants in voice lineup should be of similar age, race, and build) (emphasis added). Therefore, I depart from the concerns of Neiocomb and Belisle of the “impracticality” of a tattoo photo lineup. Consequently, in addition to my concern with the Majority’s conclusion that a tattoo is an “inanimate object,” I am, unlike the Majority, uncomfortable in crafting precedent for such a novel issue where this Court lacks substantial guidance from our sister jurisdictions on the issue.
¶ 9 As such, though I join in the Majority’s affirmation of Crork’s judgment of sentence, I must dissent respectfully from the Majority’s analysis of Crork’s tattoo identification issue and its resulting application of Carter and Chmiel to that issue.

. The victim described the tattoo as an "eagle with its arms raised, with the wings raised.” See N.T. Suppression hearing, 7/9/2007, at 15.


. I note additionally that, even if a police identification procedure is unduly suggestive, an eyewitness' identification of a suspect may be adjudged sufficiently reliable where the corrupting influence of the suggestive identification procedure is outweighed by the strength of the following factors: (1) the opportunity of the witness to view the criminal at the time of the crime; (2) the witness’ degree of attention; (3) the accuracy of his prior description of the criminal; (4) the level of certainty demonstrated at the confrontation; and (5) the time between the crime and the confrontation. See Commonwealth v. Richardson, 347 Pa.Super. 564, 500 A.2d 1200, 1202 (1985) (citations omitted).